Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an 
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.  This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-13, drawn to a method of treating iron deficiency or iron-deficiency anemia, by administering (presumably to a patient or subject in need thereof) a composition comprising, presumably in a therapeutically effective amount, maltol and/or ethyl maltol.
Group 2, claim(s) 14-20, drawn to a composition comprising maltol and/or ethyl maltol, in an amount of more than 20 mg/dose, iron in an amount of 1 meq per mmole of maltol and/or ethyl maltol or less, and physiologically acceptable vehicles, excipients and diluents.
The inventions listed as Groups 1-2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The requirement of unity of invention is not fulfilled because there is no technical relationship among these inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  Therefore, a technical relationship is lacking among the claimed inventions involving one or more special technical features.  The technical feature that links the 2 groups of inventions is a composition comprising a therapeutically effective amount of maltol.
The inventions of Groups 1-2 do not share this common special technical feature, because it is disclosed by Burke et al. (WO 2016/112381 A1), cited in Applicant’s PCT prosecution (Applicant did not file an IDS).  See p. 7, line 25, to p. 9, line 13.
Species restrictions

The species are as follows.
a) If Applicant elects Group 1, in claim 2, Applicant must elect whether the composition administered in the method comprises maltol or ethyl maltol or both of these.  This election will be applied to all of the claims in Group 1.
b) If Applicant elects Group 1, in claim 1, Applicant must elect whether the treatment method is (a) to improve iron absorption or (b) administration without iron or (c) to treat iron deficiency in a subject intolerant to iron overload.  This election will be applied to claims 2 and 13.
c) If Applicant elects Group 1, in the combination of claims 6-8, Applicant must elect one of the supplemental ingredients listed in one of these claims as the supplemental ingredient in the composition administered in the method.  For example, Applicant may elect a non-classical digestive enzyme in claim 6.  
d) If Applicant elects Group 1, in claim 9, Applicant must elect one, or more than one of the causes of the iron deficiency/anemia listed in the claim.  Applicant must indicate the number of items elected and the identity of each item elected.
e) If Applicant elects Group 1, in the combination of claims 10-12, Applicant must elect one of the subjects listed in one of these claims who is treated.  For example, Applicant may elect 
f) If Applicant elects Group 1, in claim 2, Applicant must elect whether the composition comprises maltol or ethyl maltol or both of these.
g) If Applicant elects Group 2, in the combination of claims 16-20, Applicant must elect one  supplemental ingredient in the composition that is listed in one of these claims.  For example, Applicant may elect a cupric compound in claim 19.
h) If Applicant elects Group 2, and amine in (g) above, in claim 17, Applicant must elect one, or more than one, of the amines listed in the claim.  Applicant must indicate the number of items elected and the identity of each item elected.
h) If Applicant elects Group 2, and a medical food in (g) above, in claim 20, Applicant must elect one, or more than one, of the four items listed in the claim.  Applicant must indicate the number of items elected and the identity of each item elected.
Applicant is required, in reply to this action, to elect in each category above a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 14.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner's amendment, Examiner will be able to send you the examiner's amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-03-08